Citation Nr: 1450091	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, on a direct basis or as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991, to include service in in the Southwest Asia (SWA) Theater of Operations.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim ensued following a February 2012 rating decision which denied service connection for an acquired psychiatric disorder.  The Veteran timely appealed.  A statement of the case (SOC) was issued, and the claim was denied in additional rating decision in February 2013.  

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The claim is now before the Board for appellate review.  

The Veteran's service-connected disorders include a right shoulder disorder, irritable bowel syndrome, hearing loss and tinnitus, and fatigue, muscle aches, and occasional visual symptoms as due to Gulf War Syndrome.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's currently diagnosed acquired psychiatric disorder of depressive disorder is causally related to the service-connected right shoulder disorder.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection an acquired psychiatric disorder, diagnosed as depressive disorder, as secondary to service-connected right shoulder disability have been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

Criteria 

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  


Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

In statements of record, to include testimony at a May 2014 hearing, the Veteran's primary contention is that he developed an acquired psychiatric as secondary to his service-connected right shoulder disorder (right shoulder suprascapular and axillary nerve neuropathy secondary to traction injury, rated as 40 percent disabling).  He testified that his right shoulder was essentially worthless and caused him to be depressed.  (Hrg. tr. at pg. 9.)  

The service treatment records (STRs) are negative for report of, treatment for, or diagnosis of a psychiatric condition.  Post service private VA records reflect that the Veteran began seeking treatment for psychiatric symptoms in February 2001.  Depressive disorder was diagnosed at the time and continues to the present day.  

VA examination report by J.N.O., Ph.D., in January 2012, with addendum reports in February 2012 and June 2012, reflects that it the examiner's opinion that it was less likely as not that the Veteran's depressive disorder was related to or aggravated by his service-connected disabilities, to include his right shoulder condition.  The examiner stated that in his review of the record, he did not observe any reference to mood or symptoms associated with any of the Veteran's service-connected disabilities until after the claim was filed for a mental disorder.  Since the onset of the Veteran's treatment for a mental disorder in 2001, his symptoms had been attributed to his focus on anger problems, marital discord, and financial difficulties.  His sleep problems were attributed to sleep apnea.  The VA examiner said that while the evidence of record showed that the claimant had recently begun to complain that his depressive symptoms were associated with the impairment caused by his service-connected disabilities, such complaints did not become part of the record until long after his psychiatric symptoms were present.  

In a December 2012 report by VA Staff Psychologist, J.L.R., Ph.D., LP, it was noted that the Veteran had been seen 20 times between March 2008 and the present day.  He was initially referred for help with depression and anger.  Initially, the Veteran was seen for help working through his feeling about a recent divorce.  Later he was laid off from his job which caused significant financial strain.  The Veteran decided to go back to school at this time.  Upon visit in March 2012, the Veteran showed this examiner documents referencing his denial of service connection for depression.  It was also at this time that the Veteran shared that he felt that most of his depression was related to his right shoulder injury and irritable bowel syndrome.  The Veteran related how his inability to use his right shoulder had plagued him over the years as it significantly limited his work and personal life.  Specifically, his right shoulder impairment made his participation in activities such as throwing a ball with his son impossible.  The examiner concluded that while there were clearly other issues playing a role in the Veteran's current depression, to include financial strain, a contentious relationship with his ex, and trying to maintain a relationship with his son, it was his opinion that it was more likely than not that the Veteran's shoulder disorder had been a significant contributing factor over the years to his development of depression.  

As indicated earlier, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson and Pond, supra.  

It is noted by the Board that the opinion that supports the Veteran's claim was provided by an examiner who has treated him for numerous years and that his opinion is not based on just one evaluation of the Veteran.  Thus, the December 2012 report is viewed as the most probative evidence in this case.  Based on a review of the record as a whole, to include the competing medical opinions, the Board finds that the evidence of record for and against the Veteran's claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); 
38 C.F.R. § 3.102 (2014).  

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current depressive disorder as secondary to his service-connected right shoulder disorder is established.  Elements 1, 2, and 3 of Hickson and Pond, supra, are (3) are therefore satisfied, and the benefit sought on appeal is allowed.  



ORDER

Service connection for an acquired psychiatric disorder, depressive disorder, as secondary to service-connected right shoulder disorder, is granted.  



____________________________________________
LESLEY. A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


